Citation Nr: 0120548	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board issued a decision on this matter in June 2000.  The 
veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Court).  In an October 2000 Order issued 
pursuant to a Joint Motion by the parties, the Court vacated 
the Board decision and remanded the matter to the Board for 
readjudication.  By letter dated in December 2000, the Board 
advised the veteran's representative to submit any additional 
evidence within a 90-day period.  The Board did not receive a 
response.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following service-connected 
disabilities: paralysis of the left anterior tibial nerve 
after removal of neuroma, rated as 30 percent disabling, and 
left ingrown toenail with cellulitis, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 40 percent.  

3.  The veteran has an eighth-grade education.  He has no 
other education or training.  The veteran last worked on a 
full-time basis in 1979, when he secured a disability 
retirement due to residuals of the service-connected left 
ankle injury.  All previous employment was as a laborer.   

4.  The veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation. 



CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU have been 
met.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 4.16 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  By the April 1997 
rating decision, the June 1997 statement of the case, and the 
subsequent supplemental statements of the case, the RO has 
notified the veteran and his representative of the evidence 
needed to substantiate his claim.  In addition, the RO has 
afforded the veteran VA examinations and secured the 
necessary VA medical records.  The veteran has not identified 
any other medical providers whose records should be obtained.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

VA medical records dated from January 1996 to November 1996 
reflected complaints including left ankle pain.  However, the 
records primarily discussed lumbosacral or left knee 
symptoms.  

The veteran underwent a VA neurology examination in March 
1996.  On examination, the examiner found total and complete 
paralysis of the left ankle.  The ankle had no range of 
motion and marked pain and numbness on palpation.  In 
addition, there was moderate wasting of the left ankle 
musculature due to the total and complete paralysis.  
Examination of the left foot revealed marked pain on the 
plantar surface.  There was no pedal edema or erythema.  The 
left great toe was normal except for the absent toenail.  X-
rays of the left ankle and foot were negative.  The pertinent 
diagnoses were severe peroneal nerve paralysis (anterior 
tibial nerve) involving the left ankle, myalgias involving 
the left ankle, status post cellulitis involving the left 
great toenail with residual absence of toenail, and 
moderately severe plantar fasciitis involving the left foot.  
The examiner noted that the veteran had a poor gait and 
walked with a marked limp.  He used a cane for safe 
ambulation as prescribed by a physician.  

The veteran submitted a claim for TDIU in February 1997.  He 
reported that he last worked on a full-time basis in 1979 and 
that he left that employment due to service-connected 
disability.  From 1974 to 1979, he was employed in labor 
positions, including construction.  The veteran indicated 
that he completed eighth grade and one year of high school.  
He denied receiving any additional education or training 
before or after becoming too disabled to work.  

In April 1997, the veteran submitted a statement from the 
Wisconsin Laborers Pension Fund, completed by T. Odulio, 
M.D., in December 1980.  Dr. Odulio stated that he examined 
the veteran in July 1980 and found him to be totally and 
permanently disabled based on a diagnosis of traumatic 
neuroma, sensory branch of the deep peroneal nerve, old ankle 
injury.  He noted that the ankle injury occurred in the 1950s 
and that total disability began in January 1980.    

Additional VA medical records dated through May 1998 were 
primarily concerned with a disorder of the cervical spine, 
lumbar spine surgeries, and cardiac problems after bypass 
surgery.  Notes dated in May 1997 and May 1998 indicated that 
the veteran had scaling lesions on the left foot.  

The veteran underwent a series of VA examinations in December 
1998 pursuant to the Board's remand.  Each examiner noted 
that he had reviewed the veteran's claims folder for the 
examination.   

During the VA podiatry examination, the veteran reported 
having sharp pain in the left foot that extended to the mid 
leg, numbness in the left foot, hypersensitive toes, and 
frequent skin eruptions on the foot.  He could walk about 100 
feet before he had to stop due to pain and used a cane for 
ambulation.  He had a history of frequent falls.  The veteran 
reported having limited daily activities due to left leg pain 
and instability.  He was retired.  The examiner noted that 
the veteran had a history of left knee arthroplasty.  
Examination revealed reduced vascular function in the left 
lower leg and foot, no sensation in the left foot extending 
to the anterior mid leg, pale and cold skin on the foot, 
especially in the toes, and an area of epidermolysis on the 
arch.  The veteran's gait with a cane was slow and guarded 
with limping due to left ankle and foot trauma and left total 
knee replacement.  Otherwise, deep tendon reflexes at the 
ankle were normal bilaterally, strength was within normal 
limits in both feet, and there was no edema.  Both ankles had 
limited motion.  The diagnosis was traumatic left foot/ankle 
injury with residual sensory neuropathy.  The examiner opined 
that, based on the examination, the veteran was not able to 
do work requiring standing, walking, or weightbearing.  

The report of the VA orthopedic examination indicated that 
the veteran had a history of a left total knee replacement, 
lumbar diskectomies, and cardiac bypass surgery.  The veteran 
had not worked since 1980.  He had previously worked as a 
construction laborer and making crates.  The veteran had 
daily left ankle pain.  He was not able to stand more than 10 
to 15 minutes or to walk more than one or two blocks.  He had 
used a cane at all times since 1981.  On examination, the 
veteran demonstrated a left antalgic gait with a cane, but 
which was otherwise reasonably normal.  The left foot was 
slightly smaller than the right.  There was diminished 
sensation in the left leg and foot.  The examiner found a 
couple varicose-like veins on the anterior aspect of the 
ankle.  Examination of the left ankle was completely normal, 
though he was reluctant to move it.  Range of motion testing 
revealed left dorsiflexion to 0 degrees and plantar flexion 
to 35 degrees.  There was right dorsiflexion to 8 degrees and 
plantar flexion to 40 degrees.  Otherwise, there were no 
problems in the tibia or the musculature of the leg.  Thigh 
girth on the left was one centimeter smaller than on the 
right.  Calf girth was equal bilaterally.  Pulses were 
normal.  There was no coolness or trophic changes on the left 
foot.  Deep tendon reflexes were normal at the knees and 
ankles bilaterally.  There was no evidence of muscle weakness 
on the left.  X-rays showed no bony abnormality of the ankle.  
The examination report also included the left knee.  Range of 
motion testing revealed limited flexion to 60 degrees on 
testing, though while seated in a chair the leg was flexed to 
nearly 90 degrees.  There was a bit of medial laxity in full 
extension.  The veteran wore a brace.  

The diagnosis was essentially persistent discomfort in the 
ankle area, the exact cause of which was undetermined.  The 
examiner commented that it was difficult to determine the 
cause of the sensory deficit in the left leg.  Although he 
noted that the veteran had lumbar disc surgery at two levels, 
he was unable to comment on whether there was some degree of 
sensory compromise due to disc problems.  He stated that the 
ankle was normal and there was no element of ankle 
instability.  In addition, there was no evidence of complete 
paralysis of the deep peroneal nerve in the foot and ankle.  
At that time, given the complaints and the multiple surgeries 
in different parts of the body, the examiner doubted that the 
veteran was capable of entering into any type of meaningful 
employment.  Based on clinical evaluation, he opined that the 
veteran was not able to do work requiring standing, walking, 
or weightbearing.  The veteran had stated that he was not 
educated enough to do a job that did not require labor.  

Finally, during the VA neurology examination, the veteran 
described having shooting pain and weakness in the left foot 
and to some extent the lower leg.  He used a cane to walk, 
partially due to pain and partially due to weakness.  
Examination revealed pain to palpation of the ankle on the 
anterior and posterior aspects, some reduction in strength of 
the left leg muscles, particularly the lower left leg, give-
way weakness on ankle and, to some extent, knee motion, 
probably due to pain, and diminished sensation in the left 
foot with normal sensation above the ankle.  Although there 
was some limitation of dorsiflexion, there was good plantar 
flexion and no evidence of pain.  Reflexes were normal and 
equal bilaterally.  The diagnosis was status post trauma to 
the left ankle resulting in weakness of the left foot.  The 
examiner commented that the veteran's limp was due in part to 
the ankle and probably in part due to the left knee joint.  
Based on clinical examination, he concluded that the veteran 
was not able to do work requiring standing, walking, or 
weightbearing.   

The veteran was afforded a VA social and industrial survey in 
December 1998.  At that time, he was 66 years old.  On visual 
examination, the left foot was clearly smaller than the 
right.  He complained of numbness in the foot that caused 
stumbling and falls and chronic pain that caused difficulty 
sleeping.  He had a brace for the left leg and he used 
crutches at times.  Otherwise, he walked with a cane for 
added stability.  He moved from Wisconsin to New Mexico 
because his disability left him unable to function in cold 
and snowy conditions.  During the day, the veteran did not 
function until noon.  He attempted some activity in the 
afternoon and was sometimes able to assist with household 
chores.  He was sometimes unable to walk.  The veteran liked 
to fish but he had not done so in two years because it was 
unsafe for him to fish without supervision.  The veteran had 
completed the eighth grade and then worked on the family 
farm.  In school, he had trouble with writing and spelling 
and was now virtually unable to read or write.  He had no 
other formal education or training.  Before service, the 
veteran worked as a bricklayer.  After service, he worked as 
a laborer, doing jobs such as truck driving and hauling 
lumber.  In 1979, he sought a medical retirement due to his 
left foot disability, specifically the stumbling and falling.  
The veteran attempted to find work in 1982 but was 
unsuccessful.  The social worker noted that she was unable to 
contact former employers for additional information: given 
that the veteran had not worked in almost 20 years, the 
companies were no longer in business or his prior supervisors 
were retired or deceased.    

In December 1999, the RO referred the case to the Director of 
VA's Compensation and Pension Service (Service) for 
consideration of an extra-schedular award.  The January 2000 
report indicated that the claims folder was completely 
reviewed.  In the report, the Service noted the veteran's 
non-service connected disabilities, including two lumbar 
diskectomies, degenerative disc disease of the cervical 
spine, coronary artery bypass surgery, a left knee 
arthroplasty, chronic obstructive pulmonary disease, and 
minor degenerative changes in the hip and right sacroiliac 
joint.  The report also reviewed the veteran's education and 
employment history.  Based on a review of the medical 
evidence in its entirety, the Service found that the 
veteran's inability to secure a substantially gainful 
occupation was not due to his service-connected disabilities 
only, such that entitlement to an extra-schedular total 
disability evaluation was not warranted.  

Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

In this case, the veteran has the following service-connected 
disabilities: paralysis of the left anterior tibial nerve 
after removal of neuroma, rated as 30 percent disabling, and 
left ingrown toenail with cellulitis, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 40 percent.  Therefore, the threshold criteria for 
entitlement to TDIU in 38 C.F.R. § 4.16(a) are not met.  
Accordingly, the Board must determine whether an extra-
schedular award of TDIU pursuant to 38 C.F.R. § 4.16(b) is in 
order.    

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports an award of TDIU on an extra-schedular 
basis.  Specifically, the Board finds that the veteran's 
inability to work is due solely to service-connected 
disability.  The evidence shows that the veteran has been 
unable to work since 1979 or 1980.  The December 1980 
statement from Dr. Odulio shows that he was considered to be 
totally disabled in 1980 due to the service-connected left 
foot and ankle disability.  

All three December 1998 VA examiners opined that the veteran 
was unable to perform work that required standing, walking, 
or weightbearing.  The Board acknowledges that the evidence 
shows that the veteran currently has several significant non-
service connected disabilities, such as disc disease in the 
cervical and lumbar spine, cardiac problems, left knee 
disability, and chronic obstructive pulmonary disease.  
However, neither the podiatry examiner nor the neurology 
examiner indicated that the inability to perform such work 
was caused by impairment other than the service-connected 
disability.  In addition, the medical records discussing 
these disorders do not reflect findings or opinions 
indicating that any of these disorders prevented the veteran 
from working.  The orthopedic examiner stated doubted that 
the veteran was capable of entering into any type of 
meaningful employment considering his current complaints and 
the history of multiple surgeries in different parts of the 
body.  However, he did not attempt to delineate the 
incapacitating effects of the service-connected versus non-
service connected disabilities.  In fact, although the 
orthopedic examiner noted the veteran's previous lumbar disc 
surgeries, he specifically declined to comment on whether 
some of the veteran's impairment was due to lumbar spine 
disability.    

Finally, the evidence shows that the veteran has worked 
exclusively as a laborer.  Because the medical evidence 
indicates that he is unable to perform work that requires 
standing, walking, or weightbearing, it is reasonable to 
conclude that he is precluded from returning to employment as 
a laborer.  In addition, the veteran has only an eighth-grade 
education.  The report of the December 1998 social and 
industrial survey states that he is now virtually unable to 
read and write.  Given the veteran's work history and 
education level, in conjunction with the medical evidence set 
forth above, the Board finds that the evidence supports an 
extra-schedular award of TDIU under 38 C.F.R. § 4.16(b).  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16.    

Because entitlement to TDIU is established under 38 C.F.R. § 
4.16(b), the Board need not address whether an extra-
schedular rating is for consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

